Appeal Dismissed and Memorandum Opinion filed April 27, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00118-CR

                        MARTIN VASQUEZ, Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 177th District Court
                            Harris County, Texas
                        Trial Court Cause No. 548808

                         MEMORANDUM OPINION

      Appellant was convicted on April 25, 1991 of sexual assault of a child, a
second-degree felony. On February 24, 2021, appellant filed an untimely notice of
appeal seeking an out-of-time appeal. See Tex. R. App. P. 26.2; 26.3. Only the
court of criminal appeals has jurisdiction to grant an out-of-time appeal because
that court has the exclusive authority to grant post-felony conviction relief if the
defendant is then confined as a result of that final felony conviction. Tex. Code
Crim. Proc. Ann. art. 11.07, § 3; see Ater v. Eighth Court of Appeals, 802 S.W.2d
241, 243 (Tex. Crim. App. 1991).

      A notice of appeal that complies with the requirements of Texas Rule of
Appellate Procedure 26 is essential to vest the court of appeals with jurisdiction.
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). When a notice of
appeal is not timely filed, we can take no action other than to dismiss the appeal for
want of jurisdiction. See id.

      On March 29, 2021, the parties were notified that the appeal would be
dismissed for lack of jurisdiction unless a party demonstrated that the court has
jurisdiction. Appellant’s response does not demonstrate this court’s jurisdiction.

      We dismiss the appeal for want of jurisdiction.



                                   PER CURIAM


Panel consists of Chief Justice Christopher and Justices Spain and Wilson.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2